THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Respondent

            v.

            Zantravious Randell Hall, Appellant.

            Appellate Case No. 2018-002176



                       Appeal From Greenwood County
                     Donald B. Hocker, Circuit Court Judge


                             Opinion No. 5919
                 Heard December 8, 2021 – Filed June 22, 2022


                                  AFFIRMED


            Appellate Defender Susan Barber Hackett, of Columbia,
            for Appellant.

            Attorney General Alan McCrory Wilson, Deputy
            Attorney General Donald J. Zelenka, Senior Assistant
            Deputy Attorney General Melody Jane Brown, and
            Senior Assistant Attorney General W. Edgar Salter, III,
            all of Columbia, and Solicitor David Matthew Stumbo, of
            Greenwood, all for Respondent.


KONDUROS, J.: Zantravious Randell Hall appeals his convictions for murder,
attempted murder, and possession of a weapon during the commission of a violent
crime. Hall contends the trial court erred by (1) failing to admit certain social
media messages into evidence and (2) enhancing his sentence to life imprisonment
without the possibility of parole (LWOP) pursuant to section 17-25-45 of the South
Carolina Code (2014 & Supp. 2021) (the recidivist statute). We affirm.

FACTS

On November 21, 2017, Michael "Luke" Lukie and Timothy Wilson were smoking
marijuana across the street from Phoenix Place Apartments. Emyle "Gump"
McDuffie exited his apartment, joined Lukie and Wilson, and asked Lukie if he
could borrow a pair of pants. Lukie said he had a pair for McDuffie at his
apartment, so he and McDuffie began walking that way without Wilson.

According to Lukie, someone in a red car pulled up to them as they were walking
and called out to McDuffie. When McDuffie reached the car, Lukie saw Hall get
out, ask McDuffie a question, and then start shooting a gun. Lukie got shot in his
hip, but he managed to run away and get into another car with McDuffie's sister
and her girlfriend, who then drove him to the hospital.

Wilson claimed he did not "see the actual shooting" but saw a red car "pull[] in and
let loose." Wilson also saw McDuffie fall to the ground and watched Lukie run
away. Phoenix Place Apartment residents Marisha C.,1 Lakisha Bletcher, and
Terrance Gilchrist all heard gunshots and rushed to the scene of the shooting,
where they found McDuffie shot and lying on the ground. Bletcher and Gilchrist
picked McDuffie up and put him in Gilchrist's car, and Gilchrist drove him to the
hospital. Hospital personnel attempted to resuscitate McDuffie, but he was
pronounced dead.

At the hospital, Lukie told officers to look for a red car with tinted windows on
security cameras at a 7-Eleven convenience store located about twenty-five yards
from Phoenix Place Apartments; however, Lukie did not initially tell officers that
Hall was the shooter. After interviewing other witnesses2 and reviewing the

1
  The record does not contain Marisha's surname because she was a minor when
she testified.
2
  Marisha told officers she saw McDuffie talking through the passenger window of
a red car with tinted windows immediately before she heard gunshots. Bletcher
told officers she saw a red car with tinted windows leave the apartment complex
shortly after the shooting occurred.
7-Eleven surveillance video, officers issued a "be on the look out" alert for a red
car with tinted windows. A few hours later, officers saw a car matching that
description about two miles from the scene of the shooting and attempted a traffic
stop; however, Hall led officers on a chase through rush-hour traffic. Eventually,
Hall crashed the red car and fled on foot, but officers apprehended him.

Officers determined the car belonged to Hall's pregnant girlfriend, Miangel Clark,
towed it from the crash site, and searched it pursuant to a warrant the next day.
Officers recovered a 9 mm shell casing from the cowl of the car,3 and a red
bandana, Hall's driver's license, and Hall's birth certificate from inside the car.
Tests for fingerprints and DNA inside the car were negative or inconclusive, but
the bandana tested positive for gunshot residue. At the scene of the shooting,
officers recovered thirteen shell casings and removed a bullet from an apartment
wall. Additionally, officers obtained bullet fragments from Lukie's hip, and
McDuffie's thigh, lower leg, right foot, and clothing.

The State charged Hall with murder, attempted murder, possession of a weapon
during the commission of a violent crime, and failure to stop for a blue light. The
State also served notice on Hall that it was seeking LWOP for the murder and
attempted murder charges pursuant to the recidivist statute. At trial, Lukie testified
Hall got out of Clark's car and started shooting. Lukie explained he initially did
not tell officers Hall was the shooter because he wanted to first tell McDuffie's
family and he did not want to be labeled a snitch. Marisha testified she saw
McDuffie walk towards Clark's car and talk to someone through the passenger side
window shortly before she heard gunshots. Bletcher testified she saw Clark's car
leave the apartment complex shortly after the shooting.

Officers never located the gun used at the Phoenix Place Apartments shooting, but
a forensic firearms examiner for the South Carolina State Law Enforcement
Division (SLED), James Green, determined a 9 mm gun had fired all but one of the
recovered bullet fragments. Green testified the unidentified bullet fragment was
too damaged to determine if it had been fired by a 9 mm gun, and all of the bullet
fragments were too damaged to determine if they had been fired by the same 9 mm
gun. Still, Green opined the same 9 mm gun had fired all fourteen 9 mm shell
casings officers recovered. Additionally, the forensic pathologist who performed

3
 The cowl is immediately below the windshield wipers and separates the
windshield from the hood.
McDuffie's autopsy testified he had been shot nine times and opined the gunshot
wound to his back was clearly the fatal shot.

The State also introduced recordings of three telephone conversations Hall initiated
while detained in the Greenwood County Detention Center. During a November
23, 2017 conversation, the recipient of Hall's call said there was a rumor that Hall
was mad at McDuffie because McDuffie and Clark had been having sex and
McDuffie was probably the father of Clark's unborn child. Hall denied the rumor
and said McDuffie and Clark could not have been having sex because Hall had
been sleeping with Clark every night for three months. Hall said he had Clark's car
"24/7" and explained he drove Clark to and from work every day. Hall claimed no
one had seen Clark drive her car since he began "talking to her." During a
November 30, 2017 conversation, the recipient of Hall's call claimed officers had
found fingerprints in Clark's car. Hall asked "who's fingerprints," said he had
"wiped that mother fucker down," and laughed. Finally, during a December 4,
2017 conversation, Hall's mother told him to "talk in code" before they talked
about cleaning and disposing of his shoes.

The State also charged Cedric Elmore and Kemad White for murder and attempted
murder based at least in part on Joseph Holland's statement to officers that he saw
Elmore and White shoot McDuffie after they got out of a red car driven by Hall.
However, Hall was tried alone. During Hall's case-in-chief, Holland claimed he
had told officers what he had heard from others rather than what he had seen.
Holland testified he saw gunshots coming from a red car but could not see the
shooter.

Additionally, Hall sought to introduce evidence from Snapchat4 and present
Elmore's girlfriend, Raven Jackson, as a witness. According to Hall's attorney,

4
  Snapchat is a popular social media platform for cell phones that allows users to
send modifiable photographs, videos, and text messages that are only visible for a
limited time after the recipient opens them. Explainer: What is Snapchat?,
Webwise, https://www.webwise.ie/parents/explainer-what-is-snapchat-2/ (last
visited June 15, 2022). Users can send messages directly to another user with a
timer of 1-10 seconds; alternatively, users can send messages without a timer, and
the messages disappear after the recipient's initial viewing. Id. Additionally, users
can post messages to their "story," which allows their friends to view them
multiple times for twenty-four hours. Id. However, message senders can save
Jackson was prepared to testify Elmore sent her video messages via Snapchat that
placed him at their apartment when the Phoenix Place Apartments shooting
occurred.5 However, the trial court prohibited the Snapchat evidence due to
concern the material's date and time stamp had been manipulated in some way.
Hall maintained Jackson could authenticate the evidence and submitted court
exhibits but declined to proffer her testimony.

Ultimately, the jury found Hall guilty of murder, attempted murder, and possession
of a weapon during the commission of a violent crime.6 The trial court deferred
sentencing to consider Hall's memorandum in opposition to sentencing pursuant to
the recidivist statute. When Hall was fifteen years old, the State charged him with
assault and battery with intent to kill (ABWIK). The family court transferred
Hall's case to general sessions court, and he pled guilty on December 7, 2011.

The State argued Hall's murder and attempted murder sentences should be
enhanced to LWOP pursuant to the recidivist statute because they were considered
most serious offenses, and Hall's ABWIK conviction was also a most serious
offense. Hall argued his ABWIK conviction should not enhance his sentences
under the recidivist statute because he was a juvenile when he committed that
offense and the family court failed to make adequate findings of fact pursuant to In




messages before sending them, and message recipients can save messages by
taking a screenshot of their phone or using their screen recorder before the message
disappears. How To Screenshot On Snapchat Without The Sender Knowing
(2022), Alphr, https://www.alphr.com/social-media/1007983/how-to-screenshot-
on-snapchat-without-them-
knowing/#:~:text=Swipe%2C%20locate%2C%20and%20select%20the,screenshot
%20alert%20will%20not%20appear (last visited June 15, 2022).
5
  Hall was attempting to use the Snapchat messages and Jackson's testimony to
further discredit Holland's initial statement that he saw Elmore and White shoot
McDuffie after they got out of a red car driven by Hall.
6
  During the State's case-in-chief, Hall pled guilty to failure to stop for a blue light.
re Sullivan7 before it transferred that case to general sessions court.8 Alternatively,
Hall asserted his mandatory LWOP sentence enhancements due to his ABWIK
conviction violated the Eight Amendment's prohibition on cruel and unusual
punishment because he was a juvenile when he committed that offense. The trial
court denied Hall's motion and sentenced him to LWOP for both murder and
attempted murder pursuant to the recidivist statute.9 The trial court did not impose
a sentence for Hall's possession of a weapon during the commission of a violent
crime conviction pursuant to section 16-23-490(A) of the South Carolina Code
(2015). This appeal followed.

STANDARD OF REVIEW

"In criminal cases, the appellate court sits to review errors of law only." State v.
Baccus, 367 S.C. 41, 48, 625 S.E.2d 216, 220 (2006). "The conduct of a criminal
trial is left largely to the sound discretion of the trial judge, who will not be
reversed in the absence of a prejudicial abuse of discretion." State v. Bryant, 372
S.C. 305, 312, 642 S.E.2d 582, 586 (2007). "An abuse of discretion occurs when a
trial court's decision is unsupported by the evidence or controlled by an error of
law." Id.

LAW/ANALYSIS

I. Excluded Evidence


7
  274 S.C. 544, 548, 265 S.E.2d 527, 529 (1980) ("[I]t is the responsibility of the
family court to include in its waiver of jurisdiction order a sufficient statement of
reasons for, and considerations leading to, that decision. Conclusory statements, or
a mere recitation of statutory requirements, without further explanation will not
suffice. The order should be sufficient to demonstrate that the statutory
requirement of full investigation has been met and that the question has received
full and careful consideration by the family court. The salient facts upon which the
order is based are to be set forth in the order.").
8
  On October 11, 2018, while his trial for the Phoenix Place Apartments shooting
was underway, Hall filed an application for post-conviction relief (PCR)
challenging the ABWIK conviction for the first time. On December 14, 2021, the
State filed a Return. As of the date of this writing, that action is still pending.
9
  The trial court gave Hall a time-served sentence for failure to stop for a blue light.
Hall asserts the trial court erred by failing to admit the Snapchat messages between
Elmore and Jackson into evidence. Hall contends the messages were relevant
because they were evidence of an alibi for Elmore, which discredited Holland's
initial statement that placed Hall and Elmore together at the scene of the shooting.
Hall maintains the messages could have been properly authenticated pursuant to
Rule 901, SCRE, because (1) Jackson received the messages and would have
testified about her personal knowledge regarding them and (2) circumstantial
evidence of the messages' distinctive characteristics established the evidence was
what it purported to be. We agree the trial court erred, but we find that error
harmless.

"[E]vidence must be authenticated or identified in order to be admissible." State v.
Brown, 424 S.C. 479, 488, 818 S.E.2d 735, 740 (2018). "The authentication
standard is not high, and a party need not rule out any possibility the evidence is
not authentic." State v. Green, 427 S.C. 223, 230, 830 S.E.2d 711, 714 (Ct. App.
2019) (citation omitted), aff'd as modified, 432 S.C. 97, 851 S.E.2d 440 (2020).
"The trial judge acts as the authentication gatekeeper, and a party may open the
gate by laying a foundation from which a reasonable juror could find the evidence
is what the party claims." Id. "The admission or exclusion of evidence is a matter
addressed to the sound discretion of the trial court[,] and its ruling will not be
disturbed in the absence of a manifest abuse of discretion accompanied by
probable prejudice." State v. Cartwright, 425 S.C. 81, 89, 819 S.E.2d 756, 760
(2018) (quoting State v. Douglas, 369 S.C. 424, 429, 632 S.E.2d 845, 847-48
(2006)).

"Social media messages and content are writings, and evidence law has always
viewed the authorship of writings with a skeptical eye." Green, 427 S.C. at 230,
830 S.E.2d at 714. "The requirement of authentication cannot be met by merely
offering the writing on its own. Something more must be set forth connecting the
writing to the person the proponent claims the author to be." Id. at 231, 830 S.E.2d
at 714 (citation omitted). "Rule 901(b), SCRE, lists ten non-exclusive methods of
authentication." Id. at 231, 830 S.E.2d at 715. "Rule 901, SCRE, does not care
what form the writing takes, . . . . [a]ll that matters is whether it can be
authenticated, for the rule was put in place to deter fraud." Id. at 231, 830 S.E.2d
at 714.

Under Rule 901(b)(1), SCRE, evidence may be authenticated by "having someone
with personal knowledge about the writing testify the matter is what it is claimed
to be." Id. at 231, 830 S.E.2d at 715. "This method may be accomplished by
testimony from a person who sent or received the writing." Id. Additionally,
"[o]ne who witnessed the creation or signing of the writing also has the personal
knowledge Rule 901(b)(1), SCRE, demands." Id. "As long as a witness with
personal knowledge testifies that an exhibit accurately portrays what it depicts, that
should be sufficient to establish its authenticity." 3 Barbara E. Bergman et al.,
Wharton's Criminal Evidence § 14:2 (15th ed. 2021).

Alternatively, "[m]ost writings meet the authenticity test through Rule 901(b)(4),
SCRE, which enables authentication to be proven by: '[a]ppearance, contents,
substance, internal patterns, or other distinctive characteristics, taken in
conjunction with circumstances.'" Green, 427 S.C. at 232, 830 S.E.2d at 715
(second alteration in original) (quoting Rule 901(b)(4), SCRE). "Rule 901(b)(4),
SCRE, meshes with prior South Carolina law, which has long endorsed
authentication by circumstantial proof." Id.

Additionally, "appellate courts will not set aside convictions due to insubstantial
errors not affecting the result." State v. Brown, 424 S.C. 479, 493, 818 S.E.2d 735,
743 (2018) (quoting State v. Pagan, 369 S.C. 201, 212, 631 S.E.2d 262, 267
(2006)). "Where 'guilt has been conclusively proven by competent evidence such
that no other rational conclusion can be reached,' an insubstantial error that does
not affect the result of the trial is considered harmless." Id. (quoting State v. Byers,
392 S.C. 438, 447, 710 S.E.2d 55, 60 (2011)). "A harmless error analysis is
contextual and specific to the circumstances of the case." Id. (quoting Byers, 392
S.C. at 447-48, 710 S.E.2d at 60). "Where a review of the entire record establishes
the error is harmless beyond a reasonable doubt, the conviction should not be
reversed." Id. (quoting State v. Price, 368 S.C. 494, 499, 629 S.E.2d 363, 366
(2006)). "'Harmless beyond a reasonable doubt' means the reviewing court can
conclude the error did not contribute to the verdict beyond a reasonable
doubt." State v. Mizzell, 349 S.C. 326, 334, 563 S.E.2d 315, 319 (2002).

In Green, the defendant asserted the trial court erred by admitting into evidence
Facebook messages allegedly between his codefendant and the victim because they
were not properly authenticated. 427 S.C. at 227, 229, 830 S.E.2d at 712, 714.
First, this court noted social media's seemingly unique authentication problems
"dissolve against the framework of Rule 901, SCRE." Id. at 230, 830 S.E.2d at
714. Applying that framework, this court determined the messages could not be
authenticated by personal knowledge under Rule 901(b)(1), SCRE, because the
testifying witness did not send or receive the messages, nor witness their creation.
Id. at 231, 830 S.E.2d at 715.

However, this court then applied Rule 901(b)(4), SCRE, and determined the
messages had been authenticated because their content "was distinctive enough
that a reasonable jury could find [his codefendant] wrote them." Id. at 233, 830
S.E.2d at 715. This court noted several facts linked the messages to the defendant
via his codefendant and ruled that "[t]aken together, th[o]se circumstances serve[d]
as sufficient authentication to meet the low bar Rule 901(b)(4), SCRE, sets." Id. at
233, 830 S.E.2d at 715-16. This court concluded it was "persuaded the [fraud] risk
[surrounding social media] is one Rule 901, SCRE, contemplates and can contain.
Lawyers can always argue case-specific facts bearing on this risk and attempt to
convince the jury the writing is not genuine." Id. at 234, 830 S.E.2d at 716.

Here, the trial court erred by failing to admit the Snapchat video messages between
Elmore and Jackson into evidence. Unlike the witness in Green, Jackson received
the messages from Elmore; therefore, she could have authenticated the messages
with personal knowledge under Rule 901(b)(1), SCRE.10 While there is a risk the
video messages were not contemporaneously recorded at the time they were sent, a
reasonable jury could find the messages were what Jackson said they were: videos
of Elmore playing with their daughter at their home while the Phoenix Place
Apartments shooting occurred. Indeed, "[t]he authentication standard is not high,
and a party need not rule out any possibility the evidence is not authentic." Green,
427 S.C. at 230, 830 S.E.2d at 714 (citation omitted). "Lawyers can always argue
case-specific facts . . . and attempt to convince the jury the writing is not genuine."
Id. at 234, 830 S.E.2d at 716.

However, the trial court's error was harmless. First, the Snapchat messages
between Elmore and Jackson had little probative value. While the excluded
evidence would have contradicted Holland's initial statement that he saw Hall,

10
   Because we determine the messages could have been authenticated by Jackson's
personal knowledge under Rule 901(b)(1), SCRE, we do not address Hall's
contention that the messages could have been authenticated by circumstantial
evidence under Rule 901(b)(4), SCRE. See Futch v. McAllister Towing of
Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999) (noting appellate
courts do not need to address remaining issues when the determination of a prior
issue is dispositive).
Elmore, and White involved in McDuffie's shooting, Holland recanted that
statement and testified at Hall's trial that he could not see those involved. More
importantly, the excluded evidence provided an alibi for Elmore, not Hall.

Additionally, the record contained substantial evidence of Hall's guilt. Multiple
witnesses testified the shooter was in a red car with tinted windows, and Lukie,
Marisha, and Bletcher identified Clark's car as the red car they saw involved in the
shooting. Moreover, Hall was in Clark's car a few hours after the shooting, and
Hall did not stop when officers attempted to pull him over. Also, the State
presented the following evidence that officers recovered from Clark's car: (1) a red
bandana that tested positive for gunshot residue; (2) Hall's driver's license; (3)
Hall's birth certificate; and (4) a 9 mm shell casing that was fired from the same
gun that fired the shell casings found at the scene of the shooting. Further, the
State presented several 9 mm bullet fragments that were removed from Lukie and
McDuffie. Finally, the State presented incriminating statements Hall made while
in jail. Hall claimed he had been in control of Clark's car "24/7" since he began
"talking to her," said he had wiped down the interior of Clark's car, and talked
about cleaning and disposing of shoes when his mother told him to "talk in code."
We conclude beyond a reasonable doubt the trial court's error did not contribute to
the jury's verdict; thus, it was harmless. Accordingly, we affirm as to this issue.

II. LWOP Sentences

Hall asserts the trial court erred by enhancing his sentences to LWOP pursuant to
the recidivist statute. We address his two arguments in turn.

A. Insufficiency of Transfer Order

Hall contends his ABWIK conviction should be construed as a juvenile
adjudication because the family court failed to make adequate findings of fact
pursuant to In re Sullivan before it transferred that case to general sessions court.
We disagree.

Under the recidivist statute, a defendant convicted of a most serious offense must
be sentenced to LWOP if that defendant was previously convicted of another most
serious offense. § 17-25-45(A)(1)(a) (2014). Murder, attempted murder, and
ABWIK are all statutorily defined as most serious offenses. § 17-25-45(C)(1)
(Supp. 2021). Guilty pleas are considered convictions, § 17-25-45(C)(3) (2014),
but "a juvenile adjudication is not a conviction under the mandatory LWOP
provisions of the recidivist statute." State v. Green, 412 S.C. 65, 84, 770 S.E.2d
424, 434 (Ct. App. 2015) (citing State v. Ellis, 345 S.C. 175, 179, 547 S.E.2d 490,
492 (2001)).

"The family court has exclusive jurisdiction over children who are accused of
criminal activity." State v. Pittman, 373 S.C. 527, 558, 647 S.E.2d 144, 160 (2007)
(footnote omitted); see S.C. Code Ann. 63-3-510 (Supp. 2021). However,

             If a child fourteen, fifteen, or sixteen years of age is
             charged with . . . a felony which provides for a maximum
             term of imprisonment of fifteen years or more,[11] the
             court, after full investigation and hearing, may determine
             it contrary to the best interest of the child or of the public
             to retain jurisdiction.

S.C. Code Ann. § 63-19-1210(5) (Supp. 2021). "The court, acting as committing
magistrate, may bind over the child for proper criminal proceedings to a court
which would have trial jurisdiction of the offenses if committed by an adult." Id.
"[W]hen a juvenile is tried and adjudicated as an adult . . . in general sessions
court, the guilty plea is a conviction for purposes of the recidivist statute." Green,
412 S.C. at 84, 770 S.E.2d at 434 (citing State v. Standard, 351 S.C. 199, 203, 569
S.E.2d 325, 328 (2002)).

Further, "in South Carolina, a guilty plea constitutes a waiver of nonjurisdictional
defects and claims of violations of constitutional rights." State v. Rice, 401 S.C.
330, 331-32, 737 S.E.2d 485, 485 (2013). "[A]n error in a waiver proceeding
which does not deprive the adult court of jurisdiction over criminal proceedings
involving a juvenile can be waived if the juvenile pleads guilty." Id. at 333, 737
S.E.2d at 486. "[A]n erroneous order transferring a juvenile to general sessions
court . . . [is] a judicial error—not a jurisdictional error." Id.




11
  ABWIK was a felony codified in section 16-3-620 of the South Carolina Code
(2003) (repealed 2010) and was punishable by a maximum of twenty years'
imprisonment. State v. Fennell, 340 S.C. 266, 275, 531 S.E.2d 512, 517 (2000).
Additionally, "a party aggrieved by an order, judgment, sentence[,] or decision
may appeal." Rule 201(b), SCACR. "[A]n aggrieved party is one who is injured
in a legal sense . . . ." State v. Cox, 328 S.C. 371, 373, 492 S.E.2d 399, 400 (Ct.
App. 1997). A PCR application is the exclusive method for collateral attack upon
a conviction. See S.C. Code Ann. § 17-27-20(B) (2014).

In State v. Atkins, the defendant contended on his consolidated direct appeal and
resentencing trial for his murder conviction that his previous murder conviction
was invalid because he had received ineffective assistance of counsel. 303 S.C.
214, 216-18, 399 S.E.2d 760, 761-62 (1990). Our supreme court noted that
previous murder conviction had "not been reversed or set aside" because his PCR
application had been dismissed and his petition for certiorari had been denied. Id.
at 218, 218 n.1, 399 S.E.2d at 762, 762 n.1. Our supreme court concluded the
defendant's resentencing trial was not the proper forum to attack the validity of his
previous conviction. Id. at 218, 399 S.E.2d at 762.

In Green, the defendant had been tried and convicted as an adult for a "most
serious offense" he committed as a juvenile; he was convicted of a second "most
serious offense" as an adult and received a mandatory LWOP sentence pursuant to
the recidivist statute. 412 S.C. at 74-75, 85, 770 S.E.2d at 429-30, 435. This court
affirmed the defendant's mandatory LWOP sentence and reasoned the defendant's
previous conviction for an offense committed as a juvenile was nevertheless "a
'conviction' for purposes of [the recidivist statute]" because he "was tried and
adjudicated as an adult." Id. at 84-85, 770 S.E.2d at 435.

Here, the trial court did not err by enhancing Hall's sentences to LWOP pursuant to
the recidivist statute. First, like the defendant in Atkins, Hall's ABWIK conviction
is still valid. In 2018, Hall filed a PCR application challenging his 2011 ABWIK
guilty plea, but that action is still pending. But see § 17-27-45(A) (2014) ("An
application for relief filed pursuant to [the Uniform Post-Conviction Procedure
Act] must be filed within one year after the entry of a judgment of conviction or
within one year after the sending of the remittitur to the lower court from an appeal
or the filing of the final decision upon an appeal, whichever is later."). Thus, Hall
cannot collaterally attack the validity of his ABWIK conviction on this appeal for
his murder and attempted murder convictions.

Further, like the defendant in Green, Hall was tried and adjudicated as an adult for
his ABWIK conviction. Because Hall was tried and adjudicated as an adult, his
ABWIK conviction required LWOP sentences for his subsequent murder and
attempted murder convictions under the recidivist statute. Indeed, Hall cites no
authority in which a court has treated an adult conviction as a juvenile adjudication
under the recidivist statute. Consequently, Hall's contention that his ABWIK
conviction should be construed as a juvenile adjudication has no merit, regardless
of the sufficiency of the family court order transferring him to general sessions
court. See Green, 412 S.C. at 84, 770 S.E.2d at 434 ("[W]hen a juvenile is tried
and adjudicated as an adult . . . in general sessions court, the guilty plea is a
conviction for purposes of the recidivist statute."); Atkins, 303 S.C. at 218 n.1, 399
S.E.2d at 762 n.1 ("[T]he fact that [the defendant] may be allowed to collaterally
attack the prior conviction in another forum does not entitle him to relief unless
and until the conviction is invalidated."); see also Rice, 401 S.C. at 333, 737
S.E.2d at 486 ("[A]n error in a waiver proceeding which does not deprive the adult
court of jurisdiction over criminal proceedings involving a juvenile can be waived
if the juvenile pleads guilty."). Thus, the trial court properly enhanced Hall's
sentences to LWOP pursuant to the recidivist statute.

B. Eighth Amendment Violation

Alternatively, Hall argues his mandatory LWOP sentence enhancements due to his
ABWIK conviction violate the Eighth Amendment's prohibition on cruel and
unusual punishment because he was a juvenile when he committed that ABWIK
offense. We disagree.

"[O]ur appellate courts have rejected the argument that it is cruel and unusual
punishment to use prior convictions for offenses committed as juveniles for
sentencing enhancement under [the recidivist statute]." Green, 412 S.C. at 86, 770
S.E.2d at 435. Accordingly, "an enhanced sentence based upon a prior most
serious conviction for a crime which was committed as a juvenile does not offend
evolving standards of decency so as to constitute cruel and unusual punishment."
Standard, 351 S.C. at 206, 569 S.E.2d at 329.

In Miller v. Alabama, the Supreme Court held that mandatory LWOP sentences for
juveniles violated the Eighth Amendment. 567 U.S. 460, 479 (2012). In Green,
the defendant argued his mandatory LWOP sentence "would violate the Eighth
Amendment's ban on cruel and unusual punishment because he was a juvenile"
when he committed the offense that subsequently required his mandatory LWOP
sentence. 412 S.C. at 75, 770 S.E.2d at 429. The Green court found the
defendant's reliance on Miller was misplaced because, unlike the defendant in
Miller, he was not a juvenile when he committed the offense that resulted in his
mandatory LWOP sentence. Id. at 86-87, 770 S.E.2d at 436. This court reasoned
that because "Miller's holding was based, in part, on the 'recklessness, impulsivity,
and heedless risk-taking' of children[,] . . . the policy considerations from Miller
[we]re inapplicable." Id. at 87, 770 S.E.2d at 436. Consequently, the Green court
ruled the defendant's mandatory LWOP sentence enhancement due to his previous
conviction for an offense he committed as a juvenile did not violate the Eighth
Amendment. Id.

Therefore, Hall's contention that his LWOP sentence violated the Eighth
Amendment has no merit. Like the defendant in Green, Hall was tried and
adjudicated as an adult for his ABWIK conviction. Critically, like the defendant in
Green, and unlike the defendant in Miller, Hall was not a juvenile when he
committed the offense that resulted in his enhanced LWOP sentences. Moreover, a
panel of this court cannot overrule a decision by another panel. S.C. Code Ann.
§ 14-8-210 (2016) ("The decisions of a panel of th[is] court . . . shall be final and
not subject to further appeal, except by petition for review or by other exercise of
discretionary review by the Supreme Court."). Thus, Hall's mandatory LWOP
sentence enhancements due to his ABWIK conviction did not violate the Eighth
Amendment. Accordingly, we affirm Hall's LWOP sentences.

CONCLUSION

The trial court erred by failing to admit into evidence the Snapchat messages
between Elmore and Jackson, but that error was harmless in light of the messages'
limited probative value and the overwhelming evidence of Hall's guilt.
Additionally, Hall's sentences for murder and attempted murder were properly
enhanced to LWOP pursuant to the recidivist statute because Hall was tried and
convicted as an adult for ABWIK, that conviction is still valid, and he cannot
collaterally attack the validity of that ABWIK conviction on this direct appeal for
his murder and attempted murder convictions. Finally, Hall's mandatory LWOP
sentence enhancements did not violate the Eighth Amendment's prohibition of
cruel and unusual punishment because Hall was tried and convicted as an adult for
ABWIK, and he was not a juvenile when he committed the offense that resulted in
his mandatory LWOP sentence enhancements. Accordingly, Hall's convictions for
murder, and attempted murder are
AFFIRMED.

HILL and HEWITT, JJ., concur.